Citation Nr: 1042736	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to IgA nephropathy with anemia, 
orthostatic hypotension, and hypertension.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 
1986. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.


The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  As such the Board has recharacterized 
the issue of entitlement to service connection for clinical 
depression, also claimed as physical and mental anxiety, as 
entitlement to service connection for an acquired psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2010, the Veteran failed to report for a Travel Board 
hearing.  No further development with regard to a hearing is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has a psychiatric disability that is 
secondary to his service-connected IgA nephropathy with anemia, 
orthostatic hypotension, and hypertension, which is evaluated as 
80 percent disabling.  In addition, based on this sole service-
connected disability, the RO granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  To date, he has not been 
afforded a VA psychiatric examination to determine whether he has 
a psychiatric disability that is related to service or to his 
service-connected disability.  In light of his contentions and 
the state of the record, the Board finds that a VA psychiatric 
examination is necessary to adjudicate this claim.  As such, this 
claim must be remanded. 

In addition, the record shows that the Veteran receives treatment 
for his psychiatric disability.  Thus, on remand, the RO should 
make sure to associate any pertinent, outstanding records with 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all treatment for a psychiatric disorder and 
should attempt to obtain any identified 
records.  In any event, the RO should obtain 
all records from the Scranton Counseling 
Center since November 2006, and from the 
Wilkes-Barre, Pennsylvania, VA Medical 
Center.  All such records should be 
associated with the appellant's claims file.

2.  Thereafter, the RO must arrange for a VA 
psychiatric examination of the Veteran to 
determine the etiology of any psychiatric 
disability found to be present.  The claims 
folder should be made available and reviewed 
by the examiner.  The examiner must opine 
whether it is at least as likely as not that 
the Veteran has a psychiatric disability that 
is related to or had its onset in service.  
The examiner must also opine whether it is at 
least as likely as not that the Veteran 
developed a psychiatric disability that is 
related to his service-connected disability, 
or was aggravated (made permanently worse) by 
the service-connected IgA nephropathy with 
anemia, orthostatic hypotension, and 
hypertension.  In offering these impressions, 
the examiner must acknowledge and discuss the 
Veteran's lay report regarding the onset of 
his psychiatric disability.  All findings and 
conclusions should be set forth in a legible 
report.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

